NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1




                       United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604


                                   Submitted September 15, 2022*
                                    Decided September 19, 2022

                                                  Before

                                 FRANK H. EASTERBROOK, Circuit Judge

                                 THOMAS L. KIRSCH II, Circuit Judge

                                 CANDACE JACKSON-AKIWUMI, Circuit Judge

 No. 21-2941                                                          Appeal from the United States
                                                                      District Court for the Central
 STEVE L. MANSON,
                                                                      District of Illinois.
       Plaintiff-Appellant,

                  v.                                                  No. 3:20-cv-03249-MMM
                                                                      Michael M. Mihm, Judge.
 WESTERN ILLINOIS CORRECTIONAL CENTER,
      Defendant-Appellee.

                                                ORDER

       While he was an inmate at Western Illinois Correctional Center, Steve Manson
mailed to the United States Attorney’s Office copies of more than 400 pages of griev-
ances he had filed within the prison system. The Office put them in a box and sent them
to the United States District Court for the Central District of Illinois, which treated them
as a complaint. This irregular way to commence a suit—it lacked both a plaintiff and a
defendant—has led to a sprawling mess whose resolution Manson contests on appeal.




    *The defendant was not served with process and has not participated in this appeal, which we are
deciding without oral argument because the brief and record suffice. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 21-2941                                                                          Page 2


        A district judge directed Manson to replace the box with a complaint, and Man-
son did so, though the complaint was scarcely less extensive than the contents of the
box. Manson proceeded as if one suit could resolve every complaint that he had ever
had against anyone at the prison. Yet he never named anyone as a defendant, though
the body of the complaint mentions at least ten persons. Before the district judge could
screen this complaint under 28 U.S.C. §1915A, Manson filed another. The district court
looked to that as the operative filing and dismissed it without authorizing service of
process on the defendant—which remains identified as the prison itself, though Manson
has never provided any reason for thinking that the prison, as an institution, could be
liable under the criteria of Monell v. New York City Department of Social Services, 436 U.S.
658 (1978), or even that the prison is a juridical entity capable of being sued. A prison is
a building, not a distinct component of Illinois or any state agency. The Illinois Depart-
ment of Corrections would be a more plausible defendant (though Monell might entitle
it to prevail), but Manson has never sought relief against the Department.

        Manson’s appellate brief mentions multiple grievances. He says that one health
attendant smashed his hearing aids, that a supervisor overcharged him for copies of rec-
ords and threatened to withhold all records in the future, that a nurse refused to allow
him to see a physician, that a mailroom supervisor stole some of his mail and impeded
communication with his family, that another employee denied him accommodations for
his disabilities and refused to allow him to take a shower for some period, and that the
Warden and Assistant Warden did not solve these problems when he asked. The com-
plaint itself names some additional persons and grievances.

        It is evident from even this quick recitation that these contentions do not belong
in a single complaint and should not have been handled by the district court as one law-
suit. A plaintiff may join as many claims as he has against a single defendant, Fed. R.
Civ. P. 18(a), but may join multiple defendants in a suit only if all of the defendants
could be liable on a single claim, Fed. R. Civ. P. 20(a)(2). Manson may have the makings
of several suits against several persons (or groups of persons), but he cannot turn 400
pages of internal grievances into an omnibus suit. See, e.g., Wheeler v. Wexford Health
Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“A litigant cannot throw all of his griev-
ances, against dozens of different parties, into one stewpot.”); George v. Smith, 507 F.3d
605, 607 (7th Cir. 2007). Prisoners may not know how to separate their claims, but a dis-
trict judge should enforce the limits on joinder. Judges have discretion in determining
whether claims and parties are related for the purpose of joinder, and in solving mis-
joinder, but the district court’s orders in this suit do not show us that the judge appreci-
ated the problem or undertook to address it.
No. 21-2941                                                                           Page 3


       Plaintiffs who try to use one suit to handle a boxful of grievances cause multiple
problems. One is that a sprawling suit can be hard to evaluate, a difficulty that has
cropped up here. The district court’s screening order does not mention several of the
claims or theories that we see in Manson’s complaint and brief—and we are not confi-
dent that we have found all of them ourselves. Instead of remanding with instructions
to write a more comprehensive screening order, it seems better to remand with instruc-
tions to break this complaint down into components consistent with Rules 18 and 20.
They will be easier to address, with reduced chance of error by omission.

       A second problem is that §1915A(a) requires the district judge to screen the com-
plaint “as soon as practicable” after its filing. We remarked in Wheeler that complex
complaints cannot be screened in a timely fashion. We have no idea what a district
judge is supposed to do with 400 pages of intra-prison grievances, even if the clerk’s of-
fice decides to treat a ream of assorted papers as a complaint. Far better to dismiss such
a “complaint” instantly and invite the prisoner to file documents that satisfy the Rules
of Civil Procedure and name natural persons rather than buildings as defendants.

        Still a third problem is that statutes and rules of court call for a filing fee to be
paid for each case. Prisoners may seek to consolidate their grievances in order to avoid
those fees (which must be collected from their prison trust accounts), but judges should
not be complicit in avoiding Acts of Congress. The Prison Litigation Reform Act also
limits to three the number of frivolous suits or appeals that a prisoner may pursue with-
out prepaying the required fees. 28 U.S.C. §1915(g). This statute, too, should not be
skirted by lumping multiple suits together. George stressed both of these points.

      The judgment is vacated, and the case is remanded with instructions to proceed
as appropriate under Rules 18, 20, and 21.